Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims are 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomoda et al. (US 20040059214 A1).
Regarding claim 1, Tomoda teach a medical image diagnostic apparatus (see Abstract, para [0009]; an image processing apparatus and an image processing method), comprising: processing circuitry (see para [0048]; “The sequencer 5, which has a CPU and memories”) configured to obtain image data which is generated by scanning a brain of a subject (see Fig 12. S61; “obtain 3D image”); select a target region from the image data (see para [0018]; “placing a three-dimensional ROI (region of interest) at a region to be targeted on a first image of a section selected from the plurality of sections”); extract a connected region of which a brain function is associated with a brain function of the target region, as an additional region (see para [0064]; “all images of all sections that cross the specified and located spherical ROI are then automatically searched and extracted from all the images that have already been imaged about the same patient (step S51). These images, from which images crossing the spherical ROI are extracted, include images acquired by the MRI system and if available, images of the same patient acquired by other medical imaging modalities such as X-ray CT scanner” see also [0066]; “The extracted images shown in FIG. 7, which show a patient's head, consist of seven images P11 to P17 of seven sagittal planes (YZ planes) crossing the spherical ROI, of which positional relationship between the sagittal planes P11 to P17 and the spherical ROI are shown in FIGS. 9A and 9B”); and set a first scan target region which is a region to be scanned in the brain, the scan target region including at least one of the target region to scan the target region in the brain (see para [0006]; “When executing the instructions, the at least one processor is directed to: acquire image data of a target subject positioned on a scanning table; determine first position information of the target subject based on the image data; determine second position information related to a scan region of the target subject based on the image data; and cause the target subject to be scanned by an imaging device based on the first position information and the second position information” see also (para [0064]; “The scan region may include one or more portions of the target subject, for example, a head, a foot, a chest, an abdomen, an organ (e.g., a brain, a lung, a liver, a stomach, a rib, a vertebra, etc.), or the like, or any combination thereof”) and set a second scan target region including the additional region to scan the additional region in the brain (see Fig. 5(a)-(c), Fig. 7 P(12-14); looking at G5, it appears spherical ROI include extended or additional scanned region. Although, comparing G3 and G5, it shows that G5 is bigger in size which includes additional scanned target region. The same reasoning applies to Fig. 7 G14 and Fig. 8 G24, see also para [0066]; “The extracted images shown in FIG. 7, which show a patient's head, consist of seven images P11 to P17 of seven sagittal planes (YZ planes) crossing the spherical ROI, of which positional relationship between the sagittal planes P11 to P17 and the spherical ROI are shown in FIGS. 9A and 9B. Similarly to the above, the extracted images shown in FIG. 8, which show a patient's head, consist of seven images P21 to P27 of seven axial planes (XY planes) crossing the spherical ROI, of which positional relationship between the axial planes P21 to P27 and the spherical ROI are shown in FIGS. 10A and 10B”).
Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Tomada et al. further teach wherein the processing circuitry is further configured to set one region of the target region (see para [0072]; “a spherical ROI serving as the three-dimensional ROI is specified (placed and located) at a desired region in the similar way to that in the foregoing embodiments (step S63). The spherical ROI is placed and located, for instance, at a stenosed part (or doubtful part about a stenosis) of a blood vessel depicted in the MIP images”) and the additional region for one of a right brain and a left brain of the brain of the subject, (see para [0059]; “as shown in FIG. 4, an patient's head image G2 of a section perpendicular to the plane P1, which is for example a YZ plane (sagittal plane) P2, is then displayed at another predetermined position on the screen of the display 12 (step S3). In this display, the spherical ROI that has already been designated on the image G1 of the coronal plane P1 is also displayed on the image G2 of the sagittal plane in a superposed manner. Thus, while the operator observes the state of region of the spherical ROI (i.e., its position and size) displayed on both the image G1 of the coronal plane P1 shown in FIG. 3 and the image G2 of the sagittal plane P2 shown in FIG. 4, the operator operates the input device 13 to locate the spherical ROI at a target region to be diagnosed (step S4)” a sagittal plane implies separating left from right brain) and set, a third target region, a region including a region corresponding to the one region for the other of the right brain and the left brain for which the one region is not set (see para [0060-0061]; the present embodiment is able to deal with a plurality of sections that have been subjected to imaging of the same patient's region in different directions. That is, one or more sections that cross the spherical ROI can be displayed as sectional images in which regions crossing the spherical ROI are depicted. Hence it is possible for a doctor or others to easily recognize that a region specified on a desired sectional image is located at which part on each of other sectional images, i.e., the same selected region is located at which part on each of plural images”).
Regarding claim 11, the scope of claim 11 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here.
Regarding claim 12, the rejection analysis of claim 2 is equally applicable here.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomada in view of Quan (US 20180360408 A1).
Regarding claim 3, the rejection of claim 1 is incorporated herein. Tomada et al. in the combination does not teach as further claimed, but Quan teach further comprising a first storage configured to store the first scan target region and the second scan target region set by the processing circuity in association with subject identification information for identifying the subject (see para [0048]; “the image acquisition device(s) 160 may include a storage for storing the image data it acquires. One or more components in the imaging system 100 (e.g., the processing engine 140) may access the image data stored in the storage via the network 120” see also para [0052]; “The storage 220 may store data/information obtained from the scanner 110, the terminal 130, the storage 150, and/or any other component of the imaging system 100”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Quan in order the processing engine to access the stored data (see para [0013]).
Regarding claim 9, the rejection of claim 1 is incorporated herein. 
Quan in the combination further teach a setting interface configured to set a first excitation signal for exciting the first scan target region and a first scanning condition with respect to the first scan target region, and set a second excitation signal for exciting the second scan target region and a second scanning condition with respect to the second scan target region; and an imaging system configured to scan the first scan target region based on the first excitation signal and the first scanning condition, and scan the second scan target region based on the second excitation signal and the second scanning condition (see para [0074]; “The scanning unit 608 may generate one or more control signals based on the scanning parameter(s), and transmit the control signal(s) to the scanner 110 to conduct image scanning”).  
Regarding claim 10, the scope of claim 10 is fully encompassed by the scope of claims 1 and 9, accordingly, the rejection analysis of claims 1 and 9 are equally applicable here (see also Quan para [0074]).
Regarding claim 13, the rejection analysis of claim 3 is equally applicable here.

Claims 6-8, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda in view of Quan as applied to claims above, and further in view of Yui (US 20170076452 A1).
Regarding claim 6, the rejection of claim 1 is incorporated herein. The combination of Tomada et al. and Quan does not teach as further claimed, but Yui teach further comprising a third storage configured to store an atlas including a plurality of regions into which volume data of the brain segmented (see para [0043]; “The second acquisition function 352 acquires connection information indicating connectivity among a plurality of regions defined by functionally or anatomically segmenting the brain. Specifically, the second acquisition function 352 acquires connection information from the MRI apparatus 100 or the image storage apparatus 200 through the network 400, and stores the acquired connection information in the storage circuitry 320”),  wherein the processing circuity is further configured to, when a user selects a region from among the plurality of regions included in the atlas, select a region corresponding to the region selected by the user from the regions included in the brain in the image data, and select the region as the target region (see para [0067]; “For example, the analysis function 353 may receive an operation of selecting a specific region from among a plurality of regions defined by functionally or anatomically segmenting the brain”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Tui in order the operator display the desired position of the DTT image (see para [0067]).
Regarding claim 7, the rejection of claim 1 is incorporated herein. Yui in the combination further teaches wherein the connected region is a cranial nerve region (see para [0031]; “The tracked traces are represented as lines connecting one partial region of the brain to another or lines connecting from a partial region of the brain to peripheral nerves “ brain implies cranial). 
Regarding claim 8, the rejection of claim 7 is incorporated herein. Yui in the combination further teaches a fourth storage configured to store connection information associating, with respect to each of a plurality of brain functions (see para [0046]; “the second acquisition function 352 acquires, as connection information, a DTT image in which nerve fibers of the brain are rendered. Specifically, the second acquisition function 352 acquires, from the MRI apparatus 100 or the image storage apparatus 200”), a plurality of 34Docket No. PTMA-18159-US Status: Finalcranial nerve regions constituting a neural pathway related to a same brain function (see para [0047]; “Note that, FIG. 4 mainly illustrates nerve fibers extending from a medullary part to reach a cortical region, but in practice, there are nerve fibers connected from one cortical region to another cortical region”), wherein the processing circuitry is further configured to identify the brain function of the target region and determine, by referring to the connection information (see para [0050]; “the analysis function 353 performs an analysis with use of connection information indicating structural connectivity about a plurality of regions of the brain”), at least one cranial nerve region constituting a neural pathway related to a brain function that is identical to the brain function of the target region, and extract the at least one cranial nerve region from the image data, as the additional region (see para [0055] ;“the analysis function 353 specifies a path corresponding to the selected group of nerve fibers on the T2* weighted image data. Then, the analysis function 353 analyzes the T2* weighted image data to extract a microbleeding region that is away from the specified path at a distance within a predetermined range”). 
Regarding claim 16, the rejection analysis of claim 6 is equally applicable here.
Regarding claim 17, the rejection analysis of claim 7 is equally applicable here.
Regarding claim 18, the rejection analysis of claim 8 is equally applicable here.
	
Claim 4-5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda in view of Quan as applied to claims above, and further in view of Wang (US 20200175745 A1).
Regarding claim 4, the rejection of claim 1 is incorporated herein. The combination of Tomoda and Quan does not teach as further claimed, but Wang teaches further comprising a second storage configured to store a plurality of lesion patterns and a plurality of regions of the brain, each lesion pattern of the plurality of lesion patterns being associated with at least one region of the plurality of region of the brain (see para [0124-0125]; “the image analysis unit 12D performs image analysis of the brain area and acquires an analysis value for each brain area (step S14)….In addition, the evaluation value of the bleeding can be obtained, for example, as the amount of change in the size and shape of a hemorrhagic lesion area detected as a black area in the T2*WI” …“ an analysis value obtained by image analysis of the image analysis unit 12D are associated with each other and stored in the main memory 14 (step S16)”), wherein the processing circuity is further configured to read, from the second storage, at least one region being associated with a lesion pattern selected by an user from among the plurality of lesion patterns, and to select the read region as the target region (see para [0070]; “The table T3 can be stored in the storage 16 in advance, and can be read and used appropriately”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Wang in order to store image analysis value for each brain area in addition to the shape of a hemorrhagic lesion area detected as a black area (see para [0070], [0124-0125]).
Regarding claim 5, the rejection of claim 1 is incorporated herein. Wang in the combination further teach wherein the processing circuitry is further configured to calculate a parameter related to a region of the brain, compare the parameter with a preset parameter range for the region of the brain (see para [0020]; “the image analysis unit is configured to calculate, as the analysis value, at least one of a volume change amount, a shape change amount, a Z score, a blood flow volume, or an evaluation value of infarction or bleeding obtained by comparing at least one of a past three-dimensional brain image of the subject or a three-dimensional brain image model of a healthy person with the three-dimensional brain image of the subject”), and when the parameter is outside the parameter range, determine the region of the brain as an abnormal region, and select the abnormal region as the target region (see para [0094-0102]; “The brain area atrophies in a case where the atrophy rate is a positive value, and expands in a case where the atrophy rate is a negative value. The volume of the brain area can be calculated by counting the number of voxels in the brain area (the volume per voxel is known”)… As shown in FIG. 12, an analysis value for each brain area of the brain image of the patient (in this example, an atrophy rate of each brain area) and the test result of the diagnostic test for dementia (in this example, the ADAS score) are collected, and the relevance between the atrophy rate and the test items is calculated).
Regarding claim 14, the rejection analysis of claim 4 is equally applicable here.
Regarding claim 15, the rejection analysis of claim 5 is equally applicable here.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668